Citation Nr: 0711851	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  96-48 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher evaluation for the residuals of 
testicular carcinoma with a right radical orchiectomy rated 
as 100 percent disabling from July 2, 1993 and as 10 percent 
disabling from November 1, 1993 on appeal from the initial 
grant of service connection.  

2.  Entitlement to an initial compensable rating for erectile 
dysfunction as secondary to the residuals of testicular 
carcinoma with a right radical orchiectomy.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran had active military service from November 1980 to 
November 1983, and from July 1986 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.

This matter and additional issues on appeal were remanded for 
further development in May 2001.  The Board disposed of the 
additional issues in a January 2005 determination, but 
remanded this matter again for further development.

While this case was pending on remand, the RO granted service 
connection for erectile dysfunction as secondary to 
testicular cancer and assigned a noncompensable rating from 
the date of initial grant of service connection for the 
testicular cancer.  As this matter stems from the increased 
rating claim for residuals of testicular cancer, the Board 
will consider this matter as part and parcel of this appeal.  
The case has been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

1.  The veteran's residuals of testicular cancer are 
manifested primarily by loss of the right testicle; 
recurrence of cancer, removal of both testicles, voiding 
dysfunction, urinary tract infection or urinary frequency are 
not found.

2.  The veteran has complete loss of erectile function, but 
no evidence of penile deformity.  



CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
in excess of 10 percent for right orchiectomy due to 
testicular cancer are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.655, 4.7, 4.115a, Diagnostic Codes 7524, 7528, (effective 
prior to January 18, 1994), 4.115a, 4.115b, Diagnostic Codes 
7524, 7528, (2006).

2.  The schedular criteria for an initial compensable 
disability rating for erectile dysfunction, secondary to the 
residuals of testicular carcinoma with a right radical 
orchiectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.655, 
4.7, 4.115a, Code 7522 (effective prior to January 18, 1994), 
4.115a, 4.115b, Diagnostic Code 7522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in July 1993.  After the July 1993 rating granted 
service connection and assigned an initial temporary 100 
percent rating up to November 1, 1993 when a 10 percent 
rating was assigned which the veteran appealed, the RO sent a 
duty to assist letter in October 2002 addressing this 
increased initial rating issue.  This letter provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to an increased rating, which included notice 
of the requirements to prevail on these types of claim, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  An 
additional letter was sent by the Appeals Management Center 
in June 2004.  The duty to assist letters specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
examination of July 2006 provide sufficient evidence upon 
which to adjudicated this claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.   In 
the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claim.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board is denying an increased rating from initial 
entitlement to service connection.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. at 186-87; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7 (2006).     

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10 (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2006).

During the pendency of this appeal, revisions were made to 
the VA Schedule for Rating Disabilities (Rating Schedule) for 
cancer of the genitourinary system.  The provisions of 38 
C.F.R. § 4.115a, Codes 7524 and 7528 were redesignated and 
revised as 38 C.F.R. §§ 4.115a and a new 4.115b section was 
added effective as of January 18, 1994.  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

At the time of the July 1993 rating of the veteran's right 
testicular cancer, a malignancy of the genitourinary system 
warranted a 100 percent rating for one year after the 
cessation of treatment.  At the end of one year, if there 
were no local recurrence or metastases, the rating was to be 
made on residuals, with a minimum rating of 10 percent. 38 
C.F.R. § 4.115a, Diagnostic Code 7528 (1993).  Removal of one 
teste warranted a 10 percent rating.  Removal of both testes 
warranted a 30 percent rating.  A note under this Diagnostic 
Code reflects that in the case of removal of one testis as 
the result of a service connected disease, either the absence 
or nonfunctioning of the other nonservice-connected testicle 
warrants a 20 percent rating.  38 C.F.R. § 4.115a, Diagnostic 
Code 7524 (1993).  

Under the current Rating Schedule, a malignant neoplasm of 
the genitourinary system warrants a 100 percent rating for 
six months following treatment, after which if it is 
determined that there has been no reoccurrence or metastasis, 
the disability is rated on residuals as either a voiding 
dysfunction or renal dysfunction, whichever is the 
predominant disability.  There is no longer a minimum 
compensable rating requirement.  Thereafter, the residuals 
are rated as voiding dysfunction or renal dysfunction, 
whichever is predominant under code 7528 as of January 18, 
1994.

A zero percent evaluation is warranted for the removal of one 
testis and a 30 percent evaluation is warranted for the 
removal of both testes under code 7524 as of this date.  A 
note under this Diagnostic Code reflects that in the case of 
removal of one testis as the result of a service connected 
disease, either the absence or nonfunctioning of the other 
nonservice connected testicle warrants a 30 percent rating.  

Deformity of the penis with loss of erectile power will be 
rated as 20 percent disabling.  38 C.F.R. Part 4, § 4.115b, 
Code 7522 (2006).  This criteria remained unchanged from 
prior to January 18, 1994.  

In this instance, there has been no evidence of any renal 
dysfunction shown in the evidence, although mention has been 
made of voiding frequency.  Thus voiding dysfunction is the 
predominant residual in this matter. 

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7518.  Voiding dysfunction is further 
classified as involving urine leakage, urinary frequency, or 
obstructive voiding.  38 C.F.R. § 4.115a.  For urinary 
leakage, a 20 percent rating is warranted where the condition 
requires the wearing of absorbent materials which must be 
changed less than two times per day. Id.  The criteria for 
rating urinary frequency specify that a 10 percent rating is 
warranted where there is a daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  A 20 percent rating is warranted where there is a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night. Id.  
Obstructed voiding with or without stricture disease 
requiring dilatation 1 to 2 times per year warrants a 
noncompensable rating.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one of the following warrants a 10 percent rating: 
(1) post void residuals greater than 150 cc; (2) 
uroflowmetry; marked diminished peak flow rate less than 10 
cc/sec; (3) Recurrent urinary tract infections secondary to 
obstruction; or, (4) Stricture disease requiring periodic 
dilation every 2 to 3 months. Id.

The veteran was diagnosed with testicular cancer in active 
service by ultrasound in September 1992 and subsequently 
underwent a right radical orchiectomy.  The RO in its August 
1993 rating decision noted that since the veteran was 
discharged from service on July 1, 1993, a temporary 100 
percent rating from July 1993, through October 1993 would be 
assigned, and reduced the rating to 10 percent disabling as 
of November 1, 1993.  The veteran has disagreed with this 
rating. 

The report of a September 1993 VA general medical examination 
revealed pertinent genitourinary findings of a normal left 
testis and seminal vesicles.  The right testicle was absent, 
having been removed.  The penis was normal, uncircumcised.  
There were no subjective genitourinary complaints.  The 
diagnosis was history of right testicular malignancy with 
radical orchiectomy.  

The VA treatment records reflect that the veteran repeatedly 
underwent computed tomography (CT) and magnetic resonance 
imaging (MRI) examinations in September 1993, October 1993, 
June 1994 and November 1994, with findings and impressions 
suggestive of a suspicious lesion in the head of the pancreas 
that was thought to possibly be metastasis of the testicular 
carcinoma.  These studies did not reveal any other evidence 
of metastasis of the cancer in other areas.  In September 
1995 the veteran underwent exploratory surgery for removal 
and diagnosis of the pancreatic mass, and was found to have 
no evidence of a tumor of the pancreas, but the only 
significant findings were of a prolapsed redundant bowel 
which was thought to probably be the mass repeatedly 
identified on CT scan and MRI.  This redundant prolapsed 
bowel was probably mistaken for a tumor.  The veteran also 
underwent incisional hernia surgery in October 1997.  The 
records from around this time were negative for any 
complaints of the genitourinary system.  

The report of an August 1999 VA genitourinary examination 
included a claims file review and examination.  The history 
of the right testicle removal and subsequent surgical history 
was reported.  Regarding subjective genitourinary complaints, 
he did not have urinary tract surgery per se.  He was not 
impotent but was unable to ejaculate.  He easily developed an 
erection.  Physical examination revealed an absent right 
testicle.  There was a right oblique inguinal scar, hardly 
visible and nontender.  The rest of the scars, which included 
some tender scars, were in the abdominal region and 
apparently related to the other surgeries in the abdominal 
region.  The diagnosis was testicular carcinoma with right 
radical orchiectomy and lymphadenectomy.  

Surgical clinic follow up records from December 1999, June 
2000, October 2002 and November 2003 for the history of 
testicular cancer status post right radical orchectomy 
generally reflect that the veteran denied having weight loss, 
new bone pain or bladder outlet obstruction (BOO).  Objective 
findings in these follow-ups repeatedly revealed a normal 
circumcised penis, no lesions, with left testicle descended 
with no masses, not tender and no palpable lymphadenopathy.  
The assessment repeatedly was no evidence of disease (NED), 
testicular cancer.  The veteran indicated in the October 2002 
and November 2003 follow up records that he regularly checked 
his right testis.  

The diagnostic test results addressed by these follow up 
records included a December 1999 scrotal ultrasound which 
noted multiple longitudinal and transverse gray scale 
sonographic images demonstrating the remaining left testicles 
to measure 4.1 x 1.7 x 2.6 centimeters.  There were no 
intratesticular masses.  The epididymal head was 
unremarkable.  The testicle itself had normal echogenicity 
and echostructure.  The right testicle was surgically absent.  
A CT of June 1999 was noted to have shown no pelvic or lymph 
adenopathy and right enlarged inguinal node unchanged against 
1995.  A June 2000 CT scan revealed increased soft tissue 
density seen again in the right anterior pararenal space 
around the descending duodenum and pancreatic head.  This 
likely represented a nodal mass but overall was unchanged 
since the study dated approximately 1 year ago.  No new lymph 
nodes were seen.  An October 2002 CT scan of the abdomen and 
pelvis was noted to show no evidence of retroperitoneal mass.  

The report of a June 2003 VA general examination partially 
addressed the veteran's symptoms status post right testicular 
surgery and included review of the claims file.  The veteran 
was interviewed and examined.  He was said to have had 
radical orchidectomy in 1990 followed by a right radical 
lymphadenectomy.  There had been no other treatment.  He 
stated that since his surgery of the urinary tract, he is 
unable to ejaculate.  He was able to have an erection but 
unable to ejaculate.  Objective examination revealed his 
weight was stable, there was no nausea or vomiting.  His 
genitalia was normal except for absent right testis.  The 
pertinent diagnosis was status post orchidectomy with radical 
retroperitoneal lymphadectomy with residual erectile 
dysfunction.  

The veteran testified in November 2003 at a RO hearing that 
he has no reproductive function as a result of his testicular 
cancer.  He indicated that he was unable to ejaculate.  He 
denied having any urinary problems or any other problems from 
this condition.  

The report of a June 2006 VA examination included a claims 
file review of the history of the veteran's cancer treatment 
for his right testicle beginning in July 1992.  The records 
from this treatment as well as the post-surgery treatment 
throughout the 1990's through 2003 were discussed in great 
details.  Regarding the veteran's current complaints, he was 
noted to work handling light components, with the heaviest 
lifting of 100 pounds.  He had no lethargy, weakness, 
anorexia or weight loss.  His weight ranged from 189 to 192 
pounds.  He said he gets up to void 1 time per night about 3 
times per week.  He voided 4 to 5 times a day.  There was no 
hesitancy, he had a strong stream.  There was no dysuria, no 
incontinence of urine.  He stated that he's had a total loss 
of erection since the retroperitoneal lymph node dissection 
but he stated that it was not explained to him specifically 
that he would not be able to have an erection.  
Retroperitoneal lymph node dissections do disturb the 
periaortic autonomic nerve plexuses and can cause complete 
loss of erection.  Given that the veteran suffered 
pancreatitis following the lymph node dissection, another 
cause of injury of periaortic autonomic nerve plexuses, it is 
as likely as not that the veteran had the sufficient 
disruption of the periaortic autonomic nervous plexuses that 
he did lose capacity for erection and ejaculation following 
the retroperitoneal lymph nodes dissection in 1992.  The 
veteran stated that he did not get counseled in the use of 
medications such as sildenafil, MUSE urethral suppositories, 
intracavernous injection, tourniquet vacuum pumps or penile 
implants as a means of having an erection.  When asked why he 
has not inquired of his primary care doctor or urologist why 
these avenues have not been discussed, he does not have an 
answer.  He denied recurrent urinary tract infection, renal 
colic, bladder stones, acute nephritis, or hospitalizations 
for urinary tract disease (other than his earlier cancer 
related treatment).  He also denied catheterizations, 
dilation or drainage procedures.  He did not have any dietary 
restrictions regarding his genital urinary tract.  He was 
noted to be treated for hypertension with metroprolol, 
linsopril and hydrochlorothiazide.  He did not think the 
metroprolol caused the loss of erection and stated that this 
problem began before he treated with metroprolol.  

Physical examination of his genitals revealed a normal 
appearing, circumcised penis.  His right testicle was absent.  
The left testicle and epididymis was normal.  His left 
spermatic cord was normal.  There were no inguinal hernias.  
There was on the right groin a barely visible scar, probably 
12 centimeters long and less than 1 millimeter wide well 
hidden in the direction of the skin lines resulting from the 
original radical right orchectomy certainly performed through 
an incision opening the external oblique aponeurosis, as 
required for radical orchectomy.  The scar was barely 
visible, was not fixed on underlying muscle or fascia.  There 
was no tenderness in the region of the right inguinal scar.  
Other scars from abdominal incisions including hernia 
surgeries were also examined and discussed in detail; these 
are not shown to be related to the orchectomy and thus need 
not be addressed.  There was no pain in the right groin, 
right anterior thigh, right medial thigh, the scrotum 
indicating no iliopogastric ilioinguinal of genitofemoral 
neuritis.  Cremasteric reflex was absent on the right because 
the radical orchectomy necessitated removing the cremasteric 
muscle of the spermatic cord.  The cremasteric reflex was 
normal on the left.  The remainder of the neurological 
evaluation was normal and the examiner detected no central or 
peripheral nervous system abnormality.  The rest of the 
physical examination addressed the other systems than the 
genitourinary.  The diagnostic test results from February 
2006 included a normal CBC, urinalysis, and comprehensive 
metabolic profile was also normal indicating good renal 
function.  None of these needed to be repeated.  His 
estimated glomerular filtration rate was excellent.  His 
nonfasting glucose was also slightly elevated, not indicative 
of diabetes.  His PSA was normal.  

The pertinent diagnosis was status post right radical 
orchectomy followed by retroperitoneal lymph node dissection 
findings one of 50 nodes positive for mixed germ cell 
carcinoma of the right testicle complicated by postoperative 
pancreatitis and complete loss of erection most likely caused 
by disturbing the autonomic nervous plexuses on each side of 
the aorta probably worsened by postoperative pancreatitis 
following retroperitoneal lymph node dissection on August 
1992.  

Regarding the peripheral nerves examination, the veteran did 
not complain of any pain in the right groin, penis, right 
scrotum or left groin or left testicle.  He had no pain in 
the distributions of the right iliohypogastric nerve, left 
ilioinguinal nerve or the right genitofemoral nerve.  He had 
no paresthesias or dysesthesias or other sensory 
abnormalities in the right groin region or any other area of 
the body.  He had no peripheral nerve condition interfering 
with the usual daily activities except for having had 
disturbance of the autonomic nervous plexus of the aortic 
area causing reported total loss of erection and the ability 
for vaginal penetration and ejaculation since 1992.  Physical 
examination of the neurological system of the upper and lower 
extremities and genitalia was as described above.  There was 
good anal sphincter tone.  The diagnosis was disruption of 
the autonomic periaortic nerve plexuses caused by 
retroperitoneal lymph node dissection in 1992 worsened by 
postoperative pancreatitis, causing total loss of erection 
and ability for vaginal penetration and ejaculation.  There 
was no evidence for right iliohypogastric, ilioinguinal or 
genital femoral neuropathy.  

The scars examination section of this examination primarily 
addressed scars in the region of the hernia repair and other 
areas besides the groin region.  The examiner found that 
there was no evidence of nerve or muscle damage to the 
abdominal wall or right groin incident to the surgeries as 
described above in addressing the veteran's testicular cancer 
and subsequent complications.  There was no evidence of 
paralysis of the abdomen musculature by injury to the 
ilioinguinal nerve or the pelvis musculature or muscles or 
organs served by the inferior hypogastric plexuses group 
specifically.  There was a complete loss of erection due to 
the disturbance of the periaortic autonomic nerve fibers as 
described above causing complete paralysis of the prostatic 
plexus and therefore complete loss of erection and capacity 
for vaginal penetration and ejaculation.  There was no 
evidence of neuritis within the scars of either abdomen or 
the right groin.  There was no evidence of neuralgia in these 
areas either.  There was no impairment of muscles associated 
with the service connected right testicular mixed cell tumor 
and consequences of treatment except with increased abdominal 
soreness with lifting up to 100 pounds.  

The report of a September 2006 problem list revealed that the 
veteran was negative for urinary complaints and had nocturia 
times 1.  

Based on review of the evidence, the Board finds that a 
rating in excess of 10 percent disabling is not warranted for 
the residuals of testicular cancer, status post removal of 
right testicle in effect as of November 1, 1993 following a 
temporary 100 percent rating assigned from initial 
entitlement.  Aside from the absent right testicle, there are 
simply no compensable residuals from this disease.  His left 
testicle has repeatedly been found to be completely normal, 
precluding a higher rating under the applicable criteria for 
testicle loss.  He is currently in receipt of a special 
monthly compensation for loss of use of a creative organ 
under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350(a).

There is no voiding dysfunction other than nocturia about 
once a night and he is voiding about 4 to 5 times a day, 
which is noncompensable.  There is also no evidence of renal 
dysfunction.  Thus higher ratings are not warranted under 
these criteria.  

Even applying the more generous standard applicable in 1993, 
a rating in excess of 10 percent is not warranted.  In this 
respect, there is no evidence of an existing malignancy, and 
the absence of a teste, which constitutes the veteran's 
notable residual, does not warrant a rating in excess of 10 
percent.  Medical evidence contained in the claims file 
reveals no voiding or renal dysfunction, and in order to 
warrant a higher rating for the removal of a teste, the other 
teste would either have to be removed or, at least, be 
atrophied or nonfunctional.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7523.
 
Regarding the question of whether a separate compensable 
rating is warranted for erectile dysfunction, although he is 
now shown to be completely impotent, the evidence repeatedly 
shows his penis to be normal without deformities.  A 
compensable rating requires his impotency to be accompanied 
by deformity.  See 38 C.F.R. § 4.115b, Diagnostic Code 7523.

Additionally the Board must consider whether the impairment 
manifested by the residual scar may be afforded additional, 
compensable evaluations under the appropriate diagnostic 
code.  All impairment arising from a single disability may be 
awarded separate, compensable evaluations, where that 
impairment is not already contemplated by the assigned 
diagnostic code, and except as otherwise directed in the 
rating schedule.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

Separate, compensable evaluations may be warranted for 
individual scars that are tender, painful, poorly nourish, 
ulcerated, or that limit the function or movement of the body 
part affected.  See Esteban, supra; 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7803, and 7805, respectively, (2001 - 
2006) or for individual deep or superficial scars that 
measure a certain area, superficial scars that are unstable 
or painful, or scars that limit motion of the body part 
affected, 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, and 7805, respectively, (2001 - 2006).

The Board notes that the rating criteria for scars were 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).  The Board must determine whether 
evaluation of the veteran's scars under the new regulations 
will be unfairly prejudicial to the veteran.  See Bernard, 
supra.  The Board finds that the veteran is not prejudiced by 
application of the revised regulations concerning the 
evaluation of the scars.  This is so because the Board may 
use a combination of the new and old regulations to grant the 
benefit sought.  Moreover, the Board notes that while some of 
the regulations differ greatly, requiring more exact 
measurements of the scar tissue involved, others do not vary 
at all, as described below.

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches, 20 percent disabling for 
areas exceeding 12 square inches, 30 percent disabling for 
areas exceeding 72 square inches, and 40 percent disabling 
for areas exceeding 144 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2006).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage. 38 C.F.R. Part 4 (2006).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. Part 
4 (2004).  The next criteria, that of Diagnostic Code 7804, 
provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
following states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
states that in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation (See 38 C.F.R. § 4.68 of this part on the 
amputation rule).  Finally, Diagnostic Code 7805 directs that 
other scars shall be rated on the limitation of function of 
the affected part.  38 C.F.R. Part 4 (2006).

Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent evaluation for a scar, regardless of measurement, 
that was superficial, poorly nourished, or characterized by 
repeated ulceration.  Diagnostic Code 7804 awarded 10 percent 
for a superficial scar that was tender and painful upon 
objective observations, regardless of measurement.  
Diagnostic Code 7805 does not differ, directing that other 
scars be evaluated on the limitation of the function of the 
part affected.  38 C.F.R. Part 4 (2002).

In the present case, the veteran's residual scar from the 
right testicular surgery was shown on the July 2006 
examination to be about 12 centimeters long and less than 1 
millimeter wide, well hidden, barely visible, with no 
adhesions or tenderness.  Thus a separate compensable rating 
is not warranted under any of the applicable criteria for 
scars.  Although other scars were also examined, these were 
not shown to be from this testicular surgery and are noted to 
be due to other service connected disorders not presently on 
appeal.  

In summary the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent 
disabling for the residuals of testicular carcinoma with a 
right radical orchiectomy and also against a compensable 
rating for erectile dysfunction as secondary to residuals of 
testicular carcinoma all from initial entitlement.  

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.  

III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, there is no evidence 
that the veteran's residuals of testicular cancer has 
resulted either in frequent hospitalizations or interfered 
with his employment.  


ORDER

Entitlement to a current rating in excess 10 percent is 
denied for the residuals of testicular carcinoma with a right 
radical orchiectomy rated as 100 percent disabling from July 
2, 1993 and as 10 percent disabling from November 1, 1993 on 
appeal from the initial grant of service connection.  

Entitlement to an initial compensable rating for erectile 
dysfunction as secondary to the residuals of testicular 
carcinoma with a right radical orchiectomy is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


